Citation Nr: 1729096	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  14-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Stuart A. Steinberg, Esq.   


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  His awards include the Air Force Outstanding Unit Award with 3 Oak Leaf Clusters and the Air Force Expeditionary Service Ribbon with Gold Border.  

The Veteran originally requested a Board hearing in his April 2014 substantive appeal, but withdrew that request in June 2017.  No other hearing request remains pending.  


FINDING OF FACT

In June 2017, prior to the promulgation of a decision by the Board, the Veteran's representative submitted correspondence stating that the Veteran wished to withdraw the issue under appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for a right ankle disability have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  In June 2017, prior to the Board promulgating a decision, the Veteran's 
representative submitted correspondence stating that the Veteran wished to withdraw the issue under appeal.  Therefore, the Board finds that the June 2017 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issue of entitlement to service connection for a right ankle disability.  
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.202 (2016).  As the pertinent criteria for withdrawal of the issue of entitlement to service connection for a right ankle disability have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  The Board consequently does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a right ankle disability is dismissed.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


